DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-21 are pending.  Claims 1-8 are the subject of this FINAL Office Action.  Claims 9-21 are withdrawn.  Any rejections/objections not reiterated or maintained in this FINAL Office Action is considered withdrawn in view of Applicant’s Response.

Claim Interpretations
A “processor” includes a human mind.  Neither the specification nor the claims require any particular non-human structure for the “processor.”  In fact, the specification broadly states that 
the term ‘computing device’ may refer to one or more electronic devices configured to process data. A computing device may be a processor.  In some examples, a computing device may include the necessary components to receive, process, and output data, such as a processor, a display, a memory, an input device, a network interface, and/or the like.
A human has electronic connections in their brain and body (neurons, synapses, etc.) that process data.

New Grounds of Rejection - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Specifically, claims 1-8 are directed to a human activity abstract idea without significantly more.  See MPEP § 2106.04(a).   More specifically, under step 2A of the Alice guidelines, claims 1-8 are directed to organizing human activity of troweling “hard-setting material mix” such as concrete, mortar, plaster etc.  As explained above, the claimed “processor” encompasses a human mind; and the robotic arm or print head “movable unit” that manipulates the trowels encompasses generic, routine application.  Thus, the claims merely recite organizing human activity of troweling by “controlling, with at least one processor, a movable unit to manipulate a surface of the construction component with a first profile tool arranged on the movable unit based on surface design data before the hard-setting material mix sets; and controlling, with at least one processor, the movable unit or at least one other movable unit to manipulate the surface of the construction component with a second profile tool arranged on the movable unit or the at least one other movable unit based on the surface design data before the hard-setting material mix sets, wherein the second profile tool comprises a blade edge and a trowel edge.”
Under step 2A, prong two, the claims fail to recite a practical application because the claims are exclusively directed to human activity as explained above.  At best, claim 1 recites “depositing a hard-setting material mix to create a construction component” and claims 5-6 include a “a pump to move the hard-setting material mix from a pressurized vessel through a conduit, wherein an end of the conduit comprises a dispensing unit arranged on the movable See MPEP § 2106.05(g).  Claims 5-6 also encompass a conduit from a concrete, plaster, mortar, etc. pump that a human holds while troweling; which is insignificant extra-solution activity.  See MPEP § 2106.05(g).
Under step 2B, the claims fail to recite additional elements other than the judicial exception of organizing a human activity because every element of claims 1-8 can be accounted for by organizing a human troweling as explained above.  In other words, the claims are directed to organizing human troweling, with instructions to “apply it” using generic robotic arm or generic print head, which encompasses nearly all practical applications of non-human troweling.  See MPEP § 2106.05.  Furthermore, there is no evidence of record of an improvement in troweling or any other technological field; nor recitation of a particular machine; or recitation of a non-routine, non-conventional step.  See MPEP § 2106.05.  Finally, the claims fail to reflect any inventive concepts, because using two trowels is common-place.  
In fact, at best, the claims encompass a processor that has merely “capture[d] hand-tools, human gesture and building components in real-time,” then simulated them on a robot.  See Bard et al, Reality is interface: Two motion capture case studies of human–machine collaboration in high-skill domains, October 2016, International Journal of Architectural Computing 14(4), pg. 406.  Contour crafting robotic arms using trowels are merely modeled after human activity.  See Bard, pg. 400 (describing capturing human gesture for skill-transfer, tracking to program robotic arms for CNC tooling/contour crafting/3D tooling).  
Artists and craftsmen have effectively used simple tools such as trowels, blades, sculpturing knives, and putty knives, shown in Fig. 1, with one or two planar 

    PNG
    media_image1.png
    295
    385
    media_image1.png
    Greyscale

Khoshnevis, Automated construction by contour crafting—related robotics and information technologies, Automation in Construction, Volume 13, Issue 1, January 2004, Pages 5-19, pg. 6.  In other words, nothing in the claims requires a specific, non-conventional trowel or any other component that has not been used by humans since ancient times.  Rather the claims, at best, are directed to the instructions to apply generic computers and generic robots or generic print heads to common human activities.  The claims do not require any specific programming, any specific robotic arm, any specific trowel(s), any specific pumps, or any specific conduits.  Thus, the claims fail to recite any non-conventional components.
	In sum, the claims are directed to ineligible subject matter because they are directed to controlling human activities without significantly more than depositing and pumping materials using generic, conventional robots or print heads.

New Grounds of Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by KHOSHNEVIS (US 7,641,461).
	As to claim 1, KHOSHNEVIS teaches a method for forming construction components with 3D surface designs, comprising: depositing a hard-setting material mix to create a construction component (concrete; col. 10, ll. 58-67, col. 12, ll. 6-14, col. 16, ll. 31-33, col. 17, ll. 55-57, col. 19, ll. 58-64, col. 20, ll. 1-19); controlling, with at least one processor, a movable unit to manipulate a surface of the construction component with a first profile tool arranged on the movable unit based on surface design data before the hard-setting material mix sets (Figs. 3, 10 and col. 5, ll. 50-54, col. 6, ll. 29-34, col. 8, ll. 22-31); and controlling, with at least one processor, the movable unit or at least one other movable unit to manipulate the surface of the construction component with a second profile tool arranged on the movable unit or the at least one other movable unit based on the surface design data before the hard-setting material mix sets, wherein the second profile tool comprises a blade edge and a trowel edge (Figs. 3, 10 and col. 5, ll. 50-54, col. 6, ll. 29-34, col. 8, ll. 22-31).
	As to claim 1, KHOSHNEVIS teaches that the trowels are moved using robotic arms (see e.g. Title (“ROBOTIC SYSTEMS FOR AUTOMATED CONSTRUCTION”)).

	As to claim 3, KHOSHNEVIS teaches method of claim 1, wherein controlling the movable unit to manipulate the surface of the construction component with the first profile tool comprises repeatedly moving the first profile tool along an axis substantially perpendicular to the surface of the construction component while simultaneously moving the first profile tool along an axis substantially parallel to the surface of the construction component (Figs. 3, 10 and col. 5, ll. 50-54, col. 6, ll. 29-34, col. 8, ll. 22-31).
	As to claim 4, KHOSHNEVIS teaches method of claim 3, wherein repeatedly moving the first profile tool along the axis substantially perpendicular to the surface of the construction component comprises oscillating the first profile tool (Figs. 3, 10 and col. 5, ll. 50-54, col. 6, ll. 29-34, col. 8, ll. 22-31).
	As to claim 5, KHOSHNEVIS teaches method of claim 1, wherein depositing the hard-setting material mix comprises: controlling, with at least one processor, a pump to move the hard-setting material mix from a pressurized vessel through a conduit, wherein an end of the conduit comprises a dispensing unit arranged on the movable unit; and controlling, with at least one processor, the movable unit to selectively deposit the hard-setting material mix from the dispensing unit (col. 10, ll. 58-67, col. 20, ll. 1-8 and Figs. 3, 5, 8, 10, 12, 14, 18, 19, 20, 21, 25, 26).
	As to claim 6, KHOSHNEVIS teaches method of claim 5, wherein the first profile tool is 
	As to claim 7, KHOSHNEVIS teaches method of claim 1, wherein the hard-setting material mix is deposited within a panel frame (Figs. 1, 2, 3, 5, 8, 10, 12, 14, 18, 19, 20, 21, 25, 26, 44, 45, 46).
	As to claim 8, KHOSHNEVIS teaches method of claim 1, wherein the surface design data comprises layer data for each layer of a plurality of layers, wherein each layer corresponds to a different profile tool of a plurality of profile tools including the first
profile tool and the second profile tool (Figs. 1, 2, 3, 5, 8, 10, 12, 14, 18, 19, 20, 21, 25, 26, 44, 45, 46 and col. 5, ll. 50-54, col. 6, ll. 29-34, col. 8, ll. 22-31).

Claims 1-8 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Khoshnevis, Automated construction by contour crafting—related robotics and information technologies, Automation in Construction, Volume 13, Issue 1, January 2004, Pages 5-19.
	As to claim 1, Khoshnevis teaches a method for forming construction components with 3D surface designs, comprising: depositing a hard-setting material mix to create a construction component (Fig. 2); controlling, with at least one processor, a movable unit to manipulate a surface of the construction component with a first profile tool arranged on the movable unit based on surface design data before the hard-setting material mix sets (Fig. 2); and controlling, with at least one processor, the movable unit or at least one other movable unit to manipulate the surface of the construction component with a second profile tool arranged on the movable 
	As to claim 1, Khoshnevis teaches robotic arms (see e.g. Title, pg. 6, col. 2).
	As to claim 1, Khoshnevis teaches method of claim 1, wherein the first profile tool comprises a blade edge and a trowel edge, and wherein the trowel edge of the first profile tool comprises a different shape than the trowel edge of the second profile tool (Figs. 1-2).
	As to claim 3, Khoshnevis teaches method of claim 1, wherein controlling the movable unit to manipulate the surface of the construction component with the first profile tool comprises repeatedly moving the first profile tool along an axis substantially perpendicular to the surface of the construction component while simultaneously moving the first profile tool along an axis substantially parallel to the surface of the construction component (Figs. 1-2).
	As to claim 4, Khoshnevis teaches method of claim 3, wherein repeatedly moving the first profile tool along the axis substantially perpendicular to the surface of the construction component comprises oscillating the first profile tool (Figs. 1-2).
	As to claim 5, Khoshnevis teaches method of claim 1, wherein depositing the hard-setting material mix comprises: controlling, with at least one processor, a pump to move the hard-setting material mix from a pressurized vessel through a conduit, wherein an end of the conduit comprises a dispensing unit arranged on the movable unit; and controlling, with at least one processor, the movable unit to selectively deposit the hard-setting material mix from the dispensing unit (Figs. 1-4, 17).
	As to claim 6, Khoshnevis teaches method of claim 5, wherein the first profile tool is 
	As to claim 7, Khoshnevis teaches method of claim 1, wherein the hard-setting material mix is deposited within a panel frame (Figs. 1-4, 17-18).
	As to claim 8, Khoshnevis teaches method of claim 1, wherein the surface design data comprises layer data for each layer of a plurality of layers, wherein each layer corresponds to a different profile tool of a plurality of profile tools including the first
profile tool and the second profile tool (Figs. 1-4).

Claims 1-4 and 7-8 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Bard et al, Reality is interface: Two motion capture case studies of human–machine collaboration in high-skill domains, October 2016, International Journal of Architectural Computing 14(4).
	As to claim 1, Bard teaches a method for forming construction components with 3D surface designs, comprising: depositing a hard-setting material mix to create a construction component (Figs. 1-2, 5); controlling, with at least one processor, a movable unit to manipulate a surface of the construction component with a first profile tool arranged on the movable unit based on surface design data before the hard-setting material mix sets (Figs. 1-2, 4-5); and controlling, with at least one processor, the movable unit or at least one other movable unit to manipulate the surface of the construction component with a second profile tool arranged on the movable unit or the at least one other movable unit based on the surface design data before the hard-setting material mix sets, wherein the second profile tool comprises a blade 
	As to claim 1, Bard teaches robotic arms (see e.g. Abstract, Figs. 1-2, 5).
	As to claim 1, Bard teaches method of claim 1, wherein the first profile tool comprises a blade edge and a trowel edge, and wherein the trowel edge of the first profile tool comprises a different shape than the trowel edge of the second profile tool (Figs. 1-2, 4-5).
	As to claim 3, Bard teaches method of claim 1, wherein controlling the movable unit to manipulate the surface of the construction component with the first profile tool comprises repeatedly moving the first profile tool along an axis substantially perpendicular to the surface of the construction component while simultaneously moving the first profile tool along an axis substantially parallel to the surface of the construction component (Figs. 1-2, 4-5).
	As to claim 4, Bard teaches method of claim 3, wherein repeatedly moving the first profile tool along the axis substantially perpendicular to the surface of the construction component comprises oscillating the first profile tool (Figs. 1-2, 4-5).
	As to claim 7, Bard teaches method of claim 1, wherein the hard-setting material mix is deposited within a panel frame (Figs. 1-2, 4-5).
	As to claim 8, Bard teaches method of claim 1, wherein the surface design data comprises layer data for each layer of a plurality of layers, wherein each layer corresponds to a different profile tool of a plurality of profile tools including the first
profile tool and the second profile tool (Figs. 1-2, 4-5).

New Grounds of Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6 are rejected under 35 U.S.C. § 103 as being unpatentable over Bard, in view of KHOSHNEVIS.
prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar pumping of build material such as concrete or plaster through the robotic arm of Bard for contour crafting with a reasonable expectation of success.
As to claims 1, Bard teach the elements of these claims as explained above.
	Bard does not explicitly teach wherein depositing the hard-setting material mix comprises: controlling, with at least one processor, a pump to move the hard-setting material mix from a pressurized vessel through a conduit, wherein an end of the conduit comprises a dispensing unit arranged on the movable unit, and controlling, with at least one processor, the movable unit to selectively deposit the hard-setting material mix from the dispensing unit; or wherein the first profile tool is arranged adjacent to the end of the conduit such that the hard-setting material mix is manipulated by the first profile tool as it is being deposited.
	However, Bard provides motivation to do so, and KHOSHNEVIS demonstrates that such a feature was routinely used.  Bard states that “the team would like to develop an automated material delivery mechanism, integrated with the end of arm plastering tool” (pg. 407).  To this end, KHOSHNEVIS teaches pumps to move concrete and other build materials through dispensing unit arranged on the movable unit and controller to control such movement of materials (Figs. 1-4, 17).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar build material movement techniques to the build materials of Bard as explicitly suggested by Bard with a reasonable expectation of success.

Prior Art
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743